Citation Nr: 1317475	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic joint problems, including as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1974 to July 1977, from June 1979 to April 1987, and from November 1990 to July 1991, including service in the Southwest Asia Theater of operations during the Persian Gulf War.  He also had service in the United States Army Reserves.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2010, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference, with the undersigned Veterans Law Judge sitting at the Board's main office in Washington, D.C.  A copy of the transcript is of record.

In December 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a November 2011 decision, the Board denied the Veteran's claims of service connection for right shoulder, bilateral wrist and elbow, right hip, and low back disorders, and hearing loss disability.  At that time, the Board remanded his claim for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, to the RO for further development.


FINDINGS OF FACT

1.  Chronic joint symptoms have been attributed to the known clinical diagnoses of spurs of the right shoulder, bilateral elbow, and right knee, right hip strain, and degenerative disc disease/degenerative joint disease of the lumbar spine, that were not manifested during active service and are not otherwise related to active service.

2.  The Veteran does not exhibit a chronic disability manifested by bilateral wrist pain that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying disability manifested by wrist pain from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSION OF LAW

The criteria for an award of service connection for a disability manifested by chronic joint problems, including as a qualifying disability from an undiagnosed illness or a chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was sent letters in January, March and August 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The March and August 2006 letters provided notice as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence regarding the claim for service connection for chronic joint pain, including as due to an undiagnosed illness.

The Veteran was afforded VA examinations in October 2005 and January 2011 and the examination reports are of record.

As noted above, in November 2011, the Board remanded the Veteran's case to the RO for further development that included obtaining an addendum opinion from the January 2011 VA examiner, or another similarly qualified clinician.  There has been substantial compliance with the Board's 2011 remand as Addendum opinions were obtained in December 2011 and May 2012 and VA treatment records, dated to March 2011, were obtained.

The Board finds that the January 2011 VA examination report, with the December 2011 and May 2012 Addenda, is adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).  The December 2011 and May 2012 Addenda make up for the deficiencies in the January 2011VA examination report.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports and the Veteran's written statements and oral testimony in support of his claim.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Board's November 2011 decision denied direct service connection for a right shoulder disorder, status post debridement, manifested by bone spur, and bilateral wrist and elbow, right hip, and low back disorders.  The Veteran did not appeal this decision to the court.  The only matter for Board consideration at this time is his claim for service connection for chronic joint problems, including as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  More recently, the court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of joint pain pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that he has a disability due to his service during the Persian Gulf War.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); 76 Fed. Reg. 41696-98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War. 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Nevertheless, as mentioned above, in its November 2011 decision, the Board denied direct service connection for the Veteran's right shoulder disorder, status post debridement, manifested by bone spur, and bilateral wrist and elbow, right hip, and low back disorders.

The sole question before the Board is whether the Veteran has chronic joint problems, including as due to an undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.

In support of his claim, the Veteran points to a December 5, 2000 letter from the United States Department of Defense, to the effect that, if he was with his unit at the time of the demolition at Khamisiyah, Iraq, in March 1991, he may have been exposed to very low levels of chemical agent for a brief period of time after the demotion.  The Veteran was advised that, based on current research and medical evidence, there was no indication that any long term health effects would be expected from the brief, low-level exposure to chemical agents near Khamisiyah.

In a January 2005 written statement, the Veteran reported that he was in the chemical detection unit of his company and one of his additional duties was to go out after each attack and monitor and/or assess the presence of chemical warfare/biological agents.  He said he was near Khamisiyah.  In a September 2006 written statement, the Veteran asserted that his job as an "NBC specialist" placed him at greater risk of exposure because such specialists had to check and clear areas of possible exposure/contamination.

At his October 2010 Board hearing, the Veteran testified that, during 1992 and 1993, he experienced joint problems noted in his private medical records.  See Board hearing transcript at page 14.  He said that he was within proximity to contaminants and oil well fires while in Kuwait and Southern Iraq.  Id.

Inasmuch as the Veteran's service records show that he served in Southwest Asia from January to June 1991, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.

The question remains, however, as to whether the record supports a finding that his claimed disorder is a manifestation of an undiagnosed illness or other qualifying chronic disability associated with his Persian Gulf War service.

A May 1988 private medical record reflects the Veteran's complaint of body aches for two days.

An April 1992 private medical record includes complaints of low back pain assessed as a low back strain.

A June 1993 private medical record includes complaints related to the Veteran's right hip and leg assessed as trochanter bursitis.  X-rays of the right hip taken at the time showed no evidence of injury.  

October to November 1995 private medical records include complaints of left elbow pain for several months assessed as lateral epicondylitis.  Also in November 1995, early cellulitis of the left wrist was diagnosed.  

A July 1998 VA Perisan Gulf War Registry examination report includes the Veteran's report history of joint pain since 1991.  Diagnoses included spondylosis of the thoracic vertebra.

In August 1998, a right wrist cyst was diagnosed, according to the private medical records.

November and December 1998 private records show that, in November, the Veteran was noted to have a history of joint pains, with morning stiffness involving his hands, knees, and ankles assessed as probable osteoarthritis.  In December, he reported problems with migratory arthralgias and complained of occasional swelling and stiffness, including in his hands that was, again, assessed as probable osteoarthritis.

A January 2004 private physical therapy medical record includes the Veteran's complaints of right shoulder pain during the past year.  A March 2004 private medical record indicates that results of x-rays of the Veteran's right shoulder were negative and the assessment was rotator cuff tendonitis.  In July 2004, he was noted to have adhesive capsulitis of the right shoulder.  He subsequently underwent arthroscopic surgery on his right shoulder, according to the October 2005 VA examination report, discussed infra.

When initially evaluated in the VA outpatient clinic in August 2005, the Veteran denied having acute medical problems.  He reported private treatment for shoulder and joint problems and said he fell on his right shoulder in the early 1990s.

An October 2005 VA examination report includes the Veteran's history of joint pains.  X-rays taken at the time shoulder showed multilevel lumbar spondylosis; and a small suprapatellar joint effusion was thought to be present in the right knee.  Diagnoses included calcific tendinitis of the right shoulder, status post debridement with residuals and lateral epicondylitis of the left elbow, now resolved with normal examination, lumbosacral strain with hip pain, and patellofemoral syndrome with normal examination that day.  

An April 2006 VA outpatient record reveals that the Veteran reported that his arthritis was stable.

According to March 2007 VA treatment records, the Veteran complained of intermittent left hip pain since 1991 when he fell from a truck and right knee pain since the previous fall.  A March 2007 x-ray shows a patella spur, according to the May 2012 VA examiner's report, discussed infra.  An October 2007 record indicates that the Veteran had hip and knee arthritis.

September 2008 VA medical records include an assessment of knee arthralgia.  A May 2009 VA record reflects a report of shoulder and hip pain, and knee arthralgias, and notes that the Veteran stopped taking prescribed Zocor due to joint pain.  

In January 2011, the Veteran underwent VA examination.  He gave a history of being in a motor vehicle accident in 1991 for which he did not seek medical treatment but experienced generalized stiffness thereafter.  He also reported a fall in service, for which he also did not receive medical attention.  The Veteran complained of right shoulder, bilateral elbow and wrist, back, and right hip pain, essentially since the 1990s.  The examiner reviewed x-rays that showed a normal right shoulder, right elbow with osteophytic spurring of the epicondyles with bony spur of the olecranon; left elbow with osteophytic spurring with olecranon spur; normal left and right wrist and right hip.  The VA examiner diagnosed the Veteran with right shoulder and bilateral elbow bone spurs; normal right and left wrists; right hip strain, and degenerative disc disease and degenerative joint disease of the lumbar spine.  

In a December 2011 Addendum, a VA examiner reviewed the Veteran's medical records.  She said that degenerative disc disease/degenerative joint disease of the lumbar spine was a specific diagnosis frequently seen in x-rays and was confirmed in the Veteran's case.  There was no indication that this diagnosis met the criteria for undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.  The examiner explained that degenerative joint disease/degenerative disc disease of the lumbar spine was a common diagnosis whose etiology was secondary to trauma, age, and heredity and one could only speculate as to a specific percentage of each.  She stated that this current problem was diagnosable and thus did not fit the criteria for undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.  

As well, it was noted that the January 2011 VA examiner found no record of any lumbar spine condition in the Veteran's service treatment records, except for an acute (not chronic) lumbar strain in the 1970s.  Subsequent back examinations were reported as normal, and there was no medical evidence of the Veteran's complaint of any low back symtoms in service.  There was no evidence of degenerative disc disease/degenerative joint disease in service.  

Further, the December 2011 VA examiner reported that the Veteran's right shoulder spur, bilateral elbow spurs, and right hip strain were also specific diagnoses.  The examiner stated that there was no indication that these diagnoses met the criteria for undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.  She explained that the right shoulder and bilateral elbow spurs and right hip strain were common diagnoses whose etiology was secondary, to trauma, age, and heredity.  One could only speculate as to a specific percentage of each.  These problems were diagnosable and thus did not fit the criteria of an undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.  

The VA examiner further noted that the Veteran's left and right wrists were normal.

In the May 2012 Addendum, a VA physician reported that the Veteran had knee arthralgias reported in a September 2012 note and that a March 2007 x-ray of his knees showed patella spur.  The examiner stated that the May 2009 VA record indicates arthralgias and that the Veteran's prescription of Zocor was stopped due to joint pain (side effect).  The VA physician opined that the documentation of arthalgias, as a chronic joint condition in the VA records was due to a known clinical diagnosis.  

The VA examiner explained that the Veteran had documentation of knee arthalgias with evidence of patella spur shown by x-rays performed prior to documentation of arthralgias.  Thus, his knee was likely due to this anatomic problem.  The subsequent reference to arthalgias refers to the knee and also shows that the Veteran said he stopped taking Zocor that "is a known side effect of this statin".  Thus, the symtoms documented in the records had a known etiology.  The examiner did not find, "after an exhaustive review of the records", any indication of the Veteran having a current disorder manifested by chronic joint pain problems due to an undiagnosed illness or other qualifying disability related to service in Southwest Asia during the Persian Gulf War.  

The examiner commented that the term arthralgia clinically speaking "(no medically legal)" was used as "pain on joints independent of the nature of that".  This is what was used when a patient was evaluated in a clinical/therapeutic setting.

In order to establish service connection for the Veteran's claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  While acknowledging the Veteran's complaints of chronic joint problems since serving in the Gulf War, such symptoms have been attributed to degenerative disc disease/degenerative joint disease of the lumbar spine, right shoulder and bilateral elbow and knee spurs, right hip strain, and the side effects of taking prescribed medication.  His wrists were reported as normal.  Thus service connection for chronic joint problems, claimed as due to an undiagnosed condition is not warranted. 

The Board has also considered the Veteran's claim of entitlement to service connection for chronic joint problems under a direct theory of entitlement. 

Service treatment records show that during the Veteran's initial period of active duty, from July 1974 to July 1977, he complained in November 1976 of intermittent wrist pain and swelling.  

However, a July 1978 reenlistment examination indicated normal findings.  An August 1979 clinical record shows complaints of mid-upper back pain for three days.  The Veteran had engaged in a lifting activity the day before his symtoms began, but did not recall an injury.  The assessment was probably muscle sprain-strain.  Upon clinical evaluation, it was noted that he had a sprain of the rhomboids.  

X-ray of the Veteran's spine taken in May 1985 revealed no bony or soft tissue abnormality aside from an incidental note of an asymmetrical transitional vertebral body at S1.  The x-rays were performed in conjunction with treatment for a kidney stone.

The clinical records for the Veteran's first and second periods of active duty do not otherwise show complaints or diagnoses of, or treatment for, joint pain.

Records for the Veteran's final period of active duty include an April 1992 physical examination wherein he denied a history of all pertinent complaints, including swollen or painful joints' arthritis, rheumatitis, or bursitis; bone, joint, or other deformity; painful or trick elbow; and recurrent back pain.  A joint abnormality was not noted on examination.

Post service medical records do not include a diagnosis of a disorder manifested by chronic joint problems.

The Veteran seeks service connection for a disability manifested by chronic joint pain.  Post service medical evidence and VA examination reports show that he has degenerative disc disease/degenerative joint disease of the lumbar spine, right shoulder and bilateral elbow and knee spurs, and right hip strain.  There is no objective medical evidence to show that he has a disability manifested by chronic joint problems.  

Moreover, in December 2011 and May 2012, VA examiners explained that the Veteran's claimed chronic joint problems were attributed to diagnosed joint disorders that were not related to service.  They reported that the Veteran's wrists were normal.  See Brammer v. Derwinski, 3 Vet. App. at 225.  The examiners provided clear rationales for their opinions.  There is no medical evidence of record to contradict the VA examiners' opinion.  

The Veteran does not exhibit a chronic joint problem disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

The Board notes the Veteran's complaints of joint pain but pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the court.)  The December 2011 and May 2012 VA examiners considered the Veteran's complaints of lumbar spine, right shoulder and bilateral elbow, wrist and knee, and right hip pain following his service in the Persian Gulf and concluded that he did not have an undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.  The lay evidence of continuity of pain symptoms following service is not as probative as the expert medical opinions.

In the absence of any competent evidence of a chronic joint pain disability, the Board must conclude the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For such reasons, service connection for a disability manifested by chronic joint pain is not warranted.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current joint pain, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as joint pain.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent he is claiming that joint pain problems have persisted since service, this is inconsistent with the overall record, which reflects that his joint pain symptomatology manifested after service. 

The Board has considered the Veteran's statements as to his incurrence during service, in light of his service treatment records, post-service medical evidence, and the January 2011 VA examination report and December 2011 and May 2012 Addenda.  The Board finds that the objective medical evidence of record is most persuasive and of more probative value than the appellant's assertions.  The record fails to reflect that the Veteran was treated for a chronic joint pain disability during military service and, in fact, denied having joint complaints during his April 1992 service examination.  The post service records show that the January 2011 VA examiner reported that the Veteran's back pain started in 1992, right elbow pain started in the late 1990s, elbow and wrist pain existed since the 1990s, and right hip pain existed since 1992.  In short, no competent medical opinion or other medical evidence relating the Veteran's chronic joint disorder to service or any incident of service has been presented. 

The Board recognizes that the absence of documented post-service treatment cannot, by itself, invalidate the Veteran's claims of continuous symptomatology.  However, to the extent that the Veteran is claiming continuity of joint pain symptoms since service, he is not a reliable historian.  He made no mention of his joint problems in April 1992 during his service examination, and examination of his joints at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  The Board does not find that there is credible evidence of continuity of symptomatology present in this case. 

Moreover, while the Veteran is competent to state that he experienced chronic joint pain problems in service, he is not competent to state that he has a chronic joint pain or another orthopedic disorder.  The clinical pathology of joint pain disorders is not readily recognizable by a layman, such as varicose veins or acne.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, x-rays, and other diagnostic tools to diagnose chronic joint pain disorders, including spurs, strains, and degenerative joint disease and degenerative disc disease.

Further, the December 2011 and May 2012 VA examiners, who reviewed the Veteran's in-service treatment records and reviewed his post service medical records, concluded that he did not have an undiagnosed illness manifested by chronic joint pain or other qualifying chronic disability.  The Veteran's contentions are outweighed by the medical evidence and opinions of the December 2011 and May 2012 VA examiners that reflect that he did not have a chronic disability manifested by chronic joint pain related to his military service.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

Thus, the Board is left with no documented complaints of chronic joint problems in service, other than a report of back pain, no documented complaints or findings of a diagnosed chronic joint disorder after service, and two VA medical opinions to the effect that the Veteran did not have a chronic disability manifested by chronic joint pain pursuant to 38 U.S.C.A. § 1117.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinions of the December 2011 and May 2012 VA examiners and (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) were negative.  

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for chronic joint problems, claimed as due to undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117 and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for chronic joint problems, claimed as due to undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


